           Case 3:21-cv-00268-MMD-WGC Document 56 Filed 08/16/21 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    Steve Shevorski (Bar No. 8256)
       Chief Litigation Counsel
3    Jeffrey M. Conner (Bar No. 11543)
       Deputy Solicitor General
4    Kiel B. Ireland (Bar No. 15368C)
       Deputy Attorney General
5    Office of the Attorney General
     555 E. Washington Ave, Ste. 3900
6    Las Vegas, NV 89101
     (702) 486-3420 (phone)
7    (702) 486-3773 (fax)
     cnewby@ag.nv.gov
8    sshevorski@ag.nv.gov
     kireland@ag.nv.gov
9
     Attorneys for State Defendants
10

11                            UNITED STATES DISTRICT COURT

12                                    DISTRICT OF NEVADA

13   ROGER PALMER; CHAD MOXLEY; and                Case No. 3:21-cv-00268-MMD-WGC
     FIREARMS POLICY COALITION,
14
                        Plaintiffs,
15          vs.
                                                    STIPULATION AND ORDER TO
16   STEPHEN SISOLAK, Governor of Nevada;           EXTEND STATE DEFENDANTS’
     AARON FORD, Attorney General of Nevada;        DEADLINE TO FILE REPLY TO
17   GEORGE TOGLIATTI, Director of the            RESPONSE TO MOTION TO DISMISS
     Nevada Department of Public Safety;                 (FIRST REQUEST)
18   MINDY MCKAY, Administrator of the
     Records, Communications, and Compliance,
19   Division of the Nevada, Department of Public
     Safety; JOSEPH LOMBARDO, Sheriff of
20   Clark County, Nevada; STEVEN WOLFSON,
     District Attorney of Clark County, Nevada;
21   DANIEL COVERLEY, Sheriff of Douglas
     County, Nevada; and, MARK JACKSON,
22   District Attorney of Douglas County, Nevada,

23                      Defendants.

24

25          It is stipulated by and between the parties in the above-entitled matter, by and

26   through counsel, that:

27   ...

28   ...



                                           Page 1 of 2
          Case 3:21-cv-00268-MMD-WGC Document 56 Filed 08/16/21 Page 2 of 2


1          1.     The current deadline for Defendants Stephen Sisolak, Aaron Ford, George
2    Togliatti and Mindy McKay (collectively, the “State Defendants”) to file their reply to
3    Plaintiffs’ response to the motion to dismiss (the “reply”) is August 16, 2021.
4          2.     This is the parties’ first stipulation for an extension of time for the State
5    Defendants to file the reply.
6          3.     The reasons for this extension include the State Defendants’ multiple court-
7    mandated obligations in other cases on August 13 and August 16 and personal conflicts the
8    weekend of August 14 and 15.
9          4.     The State Defendants’ time to file the reply will be extended seven days to
10   August 23, 2021.
11         DATED this 13th day of August, 2021.
12   AARON D. FORD                                  DOUGLAS COUNTY DISTRICT
     Attorney General                               ATTORNEY’S OFFICE
13

14   By:     /s/ Kiel B. Ireland                    By: /s/ Zachary J. Wadle
        Steve Shevorski (Bar No. 8256)                 Zachary J. Wadle
15      Chief Litigation Counsel                       Attorneys for Defendants
        Jeffrey M. Conner (Bar No. 11543)              Coverley and Jackson
16      Deputy Solicitor General
        Kiel B. Ireland (Bar No. 15368C)            THE DIGUISEPPE LAW FIRM
17      Deputy Attorney General
        Attorneys for State Defendants              By: /s/ Raymond M. DiGuiseppe
18                                                     Raymond M. DiGuiseppe
      MARQUIS AURBACH COFFING
19                                                     FIREARMS POLICY COALITION
      By: /s/ Nicholas D. Crosby                       Adam Kraut
20                                                     William Sack
         Nicholas D. Crosby
21       Attorneys for Defendants
         Lombardo and Wolfson                          THE O’MARA LAW FIRM, P.C.
22                                                     David C. O’Mara

23                                                     Attorneys for Plaintiffs

24                                             ORDER

25         IT IS SO ORDERED.

26                    16th day of August, 2021.
           DATED this _____

27

28                                    UNITED STATES DISTRICT JUDGE



                                              Page 2 of 2
